DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a composition comprising 1234yf refrigerant and polyol ester lubricant in the reply filed on January 14, 2022 is acknowledged.
Claims 2-5, 9 and 13 were withdrawn by the examiner as being drawn to embodiments non-elected without traverse.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2016/0068731 A1 in view of Tsaih et al., US 2016/0281017 A1. The Minor reference discloses a method of improving miscibility in refrigeration, air conditioning or power cycle systems comprising charging a refrigerant composition wherein the refrigerant composition comprises at least one refrigerant, a perfluoropolyether and a lubricant (abstract). The ratio of perfluoropolyether to lubricant may vary widely [0050]. In some embodiments, the refrigerant composition has a single layer over a temperature range of about -40 degrees C to about 60 degrees C [0052]. Suitable refrigerants include 1234yf [0067]-[0068]. Addition of water scavengers is disclosed at [0054], implying that minimization of water is desirable. The ratio of lubricant to refrigerant may be in the range of 99:1 to 1:99. Determination of a suitable one-phase composition would be a matter of routine experimentation motivated by the reference. Determination of a suitable operating pressure for compression refrigeration would be a matter of routine .
The Tsaih reference teaches at [0032] that the moisture content of a polyol ester refrigeration lubricant may be lowered to less than 50 ppm by placing it under vacuum. It would have been obvious at the time of filing to use the drying procedure of Tsaih for the compositions of Minor, because Minor discloses that water content is to be minimized, and Tsaih teaches a simple expedient for decreasing moisture content to less than 50 ppm.
Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al., US 2016/0068731 A1 in view of Tsaih et al., US 2016/0281017 A1 and further in view of Harkins, US 2017/0131009 A1. The Minor and Tsaih references are summarized above. A method for delivering a composition as recited is not disclosed. Harkin teaches a method for retrofitting a refrigeration system containing a hydrochlorofluorocarbon refrigerant and a compatible lubricant with a hydrofluorocarbon refrigerant, the method comprising providing a transport container containing about 5-15% of a miscible lubricant and the HFC refrigerant, removing the HCFC refrigerant while maintaining at least a portion of the lubricant immiscible with the HFC, and charging the refrigeration system with the mixture (abstract). The miscible  lubricant may be a polyol ester [0013]. The refrigerant may be a hydrofluoroolefin rather than an HFC [0063]. 1234yf is a well-known hydrofluoroolefin. See also the 4th to last entry of Table 1 on p.13. Note the teaching at [0020] that small amounts of residual mineral oil . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761